U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

HSD/HSS
P6031.02
8/15/2005
Inmate Copayment
Program

RULES EFFECTIVE: 10/3/2005

1. PURPOSE AND SCOPE. [§ 549.70(a) The Bureau of Prisons
(Bureau), may under certain circumstances, charge you, an
inmate under our care and custody, a fee for providing you
with health care services.]
The Federal Bureau of Prisons (Bureau) current health care
system does not include incentives for appropriate use of
health care services by inmates. Charging inmates for health
care services will likely increase the inmate’s respect for
health care and will encourage inmates to be more responsible
for their health care. This policy will be effective and
implemented on
October 3, 2005.
All inmates have access to Bureau health care services. The
Bureau will charge a copay fee for inmate requested visits to
health care providers. Inmates will not be denied access to
necessary health care because of an inmate’s inability to pay
the copay fee.
2. PROGRAM OBJECTIVES.
are:

The expected outcomes of this program

a. Inmates will be encouraged to be more responsible for
their own health care.
b. The Bureau will promote the appropriate use of health
care services by inmates.
3.

DIRECTIVES REFERENCED
P1330.13
P4500.04
P5290.14

Administrative Remedy Program (12/22/95)
Trust Fund/Warehouse/Laundry Manual (6/16/97)
Admission and Orientation Program (4/3/03)

P6031.02
8/15/2005
Page 2
[Bracketed Bold - Rules]
Regular Type - Implementing Information
Rules cited in this Program Statement are contained in
28 CFR §§ 549.70–549.74
4.

STANDARD REFERENCED
American Correctional Association 4th Edition Standards
for Adult Correctional Institutions: 4-4345

5. PAYMENT FOR HEALTH CARE SERVICES. [§ 549.70(b)
Generally, if you are an inmate as described in § 549.71, you
must pay a fee for health care services of $2.00 per health
care visit if you
a.

b.

receive health care services in connection with a
health care visit that you requested, (except for
services described in § 549.72); or
are found responsible through the Disciplinary
Hearing Process to have injured an inmate, who, as a
result of the injury, requires a health care visit.]

28 CFR 549.71 refers to Section 6 of this PS; 28 CFR 549.72
refers to Section 7 of this PS.
If an inmate is evaluated by more than one provider during a
health care visit, the inmate will only be charged for one
visit.
Inmates will be charged a copay fee for a medical evaluation
requested by non-clinical staff if the condition is not an
emergency.
6.

INMATES AFFECTED.

[§ 549.71 This subpart applies to

a.

any individual incarcerated in an institution under
the Bureau’s jurisdiction; or

b.

any other individual, as designated by the Director,
who has been charged with or convicted of an offense
against the United States.]

Inmates assigned in-patient status at the Medical Referral
Centers (MRC) are exempt from a copay fee.

P6031.02
8/15/2005
Page 3
Inmates designated to an MRC, who are assigned medical or
psychiatric out-patient status, will be charged a copay fee
for inmate requested visits not directly related to their
primary diagnoses.
!

Inmates designated to the general population/work cadre
of an MRC will be charged a copay fee except for services
described in § 549.72 (see Section 7 of this PS).

Inmates in Special Housing Units (SHU) will not be charged a
copay fee for daily visits (rounds) by Health Services staff.
!

Inmates housed in a SHU will be charged a copay fee
except for services described in § 549.72 (see Section 7
of this PS).

7. HEALTH CARE SERVICES PROVIDED WITHOUT A COPAY FEE.
[§ 549.72 Services provided without fees. We will not charge
a fee for
a.
b.

Health care services based on staff referrals;
Staff-approved follow-up treatment for a chronic
condition;
Preventive health care services;
Emergency services;
Prenatal care;
Diagnosis or treatment of chronic infectious
diseases;
Mental health care; or
Substance abuse treatment.]

c.
d.
e.
f.
g.
h.

Examples of health care services based on staff referrals,
follow-up treatment for chronic conditions, and preventive
health care include, but are not limited to:
!
!
!
!
!
!
!
!

Blood pressure monitoring;
Glucose monitoring;
Insulin injections;
Chronic Care Clinics;
Testing for tuberculosis;
Vaccinations;
Wound care; and
Patient education, etc.

8. APPEALING THE FEE. [§ 549.73 You may seek review of
issues related to health service fees through the Bureau’s

P6031.02
8/15/2005
Page 4
Administrative Remedy Program (see 28 CFR part 542).]
28 CFR 542 refers to Section 7 of this PS.
9. INMATES WITHOUT FUNDS. [§ 549.74 Inmates without funds.
You will not be charged a health care service fee if you are
considered indigent and unable to pay the health care service
fee. The Warden may establish rules and processes to prevent
abuses of this provision.]
An inmate without funds (indigent inmate) is an inmate who has
not had a trust fund account balance of $6.00 for the past 30
days.
Wardens may impose restrictions on an inmate to prevent abuse
of this provision.
Example:

An inmate shows a pattern of depleting his or
her commissary funds before requesting health
care services.

10. PROCEDURES TO COLLECT INMATE COPAY FEE. Based on the
health care provider’s clinical evaluation and diagnosis of
the inmate, Health Services staff will determine whether a
copay fee will be charged.
!

All inmate health care visits will be entered into
TRUFACS by registration number and pay status (i.e.,
paid, non-paid). The date, time, and inmate name will
automatically appear on the screen.

!

Institutions will establish implementation procedures for
data entry. This procedure will be negotiated at the
local level.

!

The Health Services Administrator (HSA) will report the
total number of inmate health care visits, by pay
category, on a monthly basis. The HSA will maintain
these reports for submission as part of the Bureau’s
Annual Report to Congress.

Staff will develop a system to manually capture the
information required above if TRUFACS is unavailable.
!

Inmate consent is not required for deduction of the copay
fee.

!

TRUFACS will automatically establish a debt for any non-

P6031.02
8/15/2005
Page 5
indigent inmate who is charged a copay fee and does not
have sufficient available funds. Incoming funds will be
applied against this debt until it is satisfied.
Financial Management staff will process inmate copay funds as
required.

11. NOTICE TO INMATES. Notification of the Inmate Copayment
Act will be provided both orally, and in writing, during
Admission and Orientation.
/s/
Harley G. Lappin
Director

